Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

            This Registration Rights Agreement (this “Agreement”) is made and
entered into as of July 3, 2001, among Antex Biologics Inc., a Delaware
corporation (the “Company”), and the parties who have executed this Agreement
and whose names appear on Schedule I hereto (each party listed on Schedule I
hereto is sometimes individually referred to herein as a “Purchaser” and all
such parties are sometimes collectively referred to herein as the “Purchasers”).

            This Agreement is made pursuant to the Securities Purchase
Agreement, dated as of the date hereof among the Company and the Purchasers (the
“Purchase Agreement”).

            The Company and the Purchasers hereby agree as follows:

      1.   Definitions

            Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

            “Additional Investment” has the meaning set forth in the Purchase
Agreement.

            “Advice” has the meaning set forth in Section 3(n) hereof.

            “Affiliate” means, with respect to any Person, another Person that,
directly or indirectly, (i) controls that Person, (ii) is controlled by that
Person or (iii) is under common control with that Person. “Control” for purposes
of this Agreement, when used with respect to any Person, means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated”, “controlling” and
“controlled” have meanings correlative to the foregoing.

            “AMEX” means the American Stock Exchange.

            “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday in the State of New York or a day on which
banking institutions in the State of New York generally are authorized or
required by law or other government action to close.

            “Certificate of Designation” has the meaning set forth in the
Purchase Agreement.

            “Commission” means the Securities and Exchange Commission.

            “Common Stock” means the Company’s common stock, par value $.01 per
share.

 



--------------------------------------------------------------------------------



            “Effectiveness Date” means the date on which the Commission declares
the Registration Statement effective.

            “Effectiveness Period” has the meaning set forth in Section 2(a)
hereof.

            “Event” has the meaning set forth in Section 2(d) hereof.

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

            “Filing Date” means the date on which the Registration Statement is
filed with the Commission, which shall be as soon as practicable, but no later
than 30 days, after the closing date of the Additional Investment (as defined in
the Purchase Agreement) or August 30, 2001, whichever is earlier.

            “Holder” or “Holders” means the holder or holders, as the case may
be, from time to time of Registrable Securities.

            “Indemnified Party” has the meaning set forth in Section 5(c)
hereof.

            “Indemnifying Party” has the meaning set forth in Section 5(c)
hereof.

            “Initial Registration Statement” has the meaning set forth in
Section 2(a) hereof.

            “Liquidity Impairment Payment” has the meaning set forth in
Section 2(d) hereof.

            “Losses” has the meaning set forth in Section 5(a) hereof.

            “Majority Holders” means the Holders of more than fifty percent
(50%) of the Registrable Securities.

            “Material Condition” has the meaning set forth in Section 3(q)
hereof.

            “National Market” means the AMEX, the NASDAQ National Market, the
NASDAQ SmallCap Market or the New York Stock Exchange.

            “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.

            “Proceeding” means an action, claim, suit, arbitration,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

            “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A

2



--------------------------------------------------------------------------------



promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.

                  “Registrable Securities” means the shares of Common Stock
issued or issuable upon (i) conversion of the Securities, (ii) payment of
dividends in respect of the Securities, (iii) exercise of the Warrants, and
(iv) any shares of the Company’s capital stock issued with respect to (i),
(ii) or (iii) as a result of any stock split, stock dividend, recapitalization,
exchange, anti-dilution adjustment or similar event or otherwise.

            “Registration Statement” means the Initial Registration Statement
and any additional registration statements contemplated herein, including (in
each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference in such
registration statement.

            “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

            “Rule 158” means Rule 158 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

            “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

            “Securities” means the Company’s Series B Convertible Preferred
Stock issuable pursuant to the Purchase Agreement and in connection with the
Additional Investment.

            “Securities Act” means the Securities Act of 1933, as amended.

            “Special Counsel” means one special counsel to the Holders
designated from time to time by the Majority Holders.

            “Stated Value” has the meaning set forth in the Certificate of
Designation.

            “Trading Day” shall mean a day on which the National Market on which
the Common Stock is listed, traded or quoted is open for trading.

            “Underlying Shares” means the shares of Common Stock issuable upon
conversion of the Securities and exercise of the Warrants.

3



--------------------------------------------------------------------------------



            “Underwritten Registration or Underwritten Offering” means a
registration in connection with which securities of the Company are sold to an
underwriter for reoffering to the public pursuant to an effective registration
statement, whether on a firm commitment or reasonable efforts basis.

            “Warrants” means the Class E warrants and Class F warrants issuable
pursuant to the Purchase Agreement and in connection with the Additional
Investment.

      2.   Registration Requirements

            (a)   Filing and Effectiveness Obligations. On or prior to the
Filing Date, the Company shall prepare and file with the Commission a
Registration Statement (the “Initial Registration Statement”) which shall cover
all Registrable Securities for an offering to be made on a continuous basis
pursuant to a “Shelf” registration statement under Rule 415. The Initial
Registration Statement shall be on Form S-3 or any successor form (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on Form S-1 or any
successor form). The Company shall use its reasonable efforts to cause the
Initial Registration Statement to be declared effective under the Securities Act
as promptly as possible after the filing thereof, but in any event prior to the
120th day following the closing date of the Additional Investment (as defined in
the Purchase Agreement) or November 28, 2001, whichever is earlier, and to keep
such Initial Registration Statement continuously effective under the Securities
Act, (subject to Section 3(q)) from the Effectiveness Date until the date when
all Registrable Securities covered by such Initial Registration Statement have
been sold or may be sold without volume restrictions pursuant to Rule 144 as
determined by counsel to the Company pursuant to a written opinion letter,
addressed to the Holders and the Company’s transfer agent to such effect (the
“Effectiveness Period”). The number of shares of Common Stock initially included
in the Initial Registration Statement shall be no less than 100% of the maximum
number of Underlying Shares then issuable, assuming that the payment of all
future dividends on such shares then outstanding were made in shares of Common
Stock and assuming the maximum adjustment to the Initial Conversion Price in
Section 5(a)(i) of the Certificate of Designation, without regard to any
limitation on the Holder’s ability to convert the Securities or exercise the
Warrants.

            (b)   [Intentionally Omitted]

            (c)   Underwriter. If any of the Registrable Securities are to be
sold in an Underwritten Offering, the investment banker that will administer the
offering shall be selected by the Holders of a majority of the Registrable
Securities included in such offering. No Holder may participate in any
Underwritten Offering hereunder unless such Holder (i) agrees to sell its
Registrable Securities on the basis provided in any underwriting agreements
approved by the Persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
arrangements.

            (d)   Penalties. If (i) the Initial Registration Statement covering
all the applicable Registrable Securities and required to be filed by the
Company pursuant to this Agreement is not filed with the Commission on or before
the Filing Date, (ii) the Effectiveness

4



--------------------------------------------------------------------------------



Date does not occur within 120 days of the closing date of the Additional
Investment (as defined in the Purchase Agreement) or by November 28, 2001,
whichever is earlier or (iii) on any day after the Registration Statement has
been declared effective by the Commission (A) sales of all the Registrable
Securities required to be included on a Registration Statement cannot be made
pursuant to the Registration Statement because of a failure to keep the
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to the Registration Statement, or to register
sufficient shares of Common Stock, but excluding any “black-out periods”
pursuant to Section 3(q) hereof or (B) the Common Stock is not listed or
included for quotation on a National Market (each such event specified in (i),
(ii) and (iii) above, an “Event”), then, as its sole monetary relief for the
damages to any Holder by reason of any such delay in or reduction of its ability
to sell the Registrable Securities (which remedy shall not be exclusive of any
other remedies available in equity), the Company shall pay to each Holder, upon
the occurrence of each such Event, an amount (a “Liquidity Impairment Payment”)
equal to the product of (a) the Stated Value, (b) the number of Securities
outstanding on the date of the Event, (c) (.015/365) and (d) the actual number
of business days that such Event has occurred and is continuing, provided,
however, that in determining whether an Event has occurred, there shall be
excluded any delays or any inability to sell Registrable Securities that are
solely attributable to changes required by the Holders in the Registration
Statement with respect to information relating to the Holders, to the failure of
the Holders to conduct their review of the Registration Statement pursuant to
Section 3(a), or to the failure to include in a Registration Statement
Registrable Securities issued or issuable under the Warrants or the Purchase
Agreement, unless the Company has failed to timely file an amendment to a
Registration Statement or a new Registration Statement. The Company shall pay
such Liquidity Impairment Payments to each Holder in cash or, at the Holder’s
election, in shares of Common Stock, on the last Business Day of each month
during which an Event has occurred and is continuing. For the purposes of this
Section 2, the value of the Common Stock shall equal the greater of: (i) the
average closing bid price of the Common Stock as reported on the National Market
for each of the ten Trading Days immediately preceding the date on which the
Liquidity Impairment Payment is due or paid, or (ii) the Stated Value. In the
event the Company fails to make a Liquidity Impairment Payment within ten
(10) Business Days of the date such Liquidity Impairment Payment is due, such
Liquidity Impairment Payment shall bear interest at the rate of 1.0% per month
until paid in full.

      3.   Registration Procedures

            In connection with the Company’s registration obligations hereunder,
the Company shall:

            (a)   Preparation of Registration Statement. Prepare and file with
the Commission on or prior to the Filing Date a Registration Statement on
Form S-3 or its successor form (or if the Company is not then eligible to
register the resale of the Registrable Securities on Form S-3, the Registration
Statement shall be made on Form S-1 or its successor form)(which shall include a
Plan of Distribution substantially in the form of Exhibit A annexed hereto,
unless in connection with an Underwritten Offering) or in connection with an
Underwritten Offering hereunder, such other form agreed to by the Company and by
the holders of a majority of the Registrable Securities to be covered by such
Registration Statement), and cause the Registration Statement to become
effective and remain effective as provided herein; provided, however, that

5



--------------------------------------------------------------------------------



not less than three (3) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated therein by reference), the
Company shall, (i) furnish to the Holders, their Special Counsel and any
managing underwriters, copies of all such documents for review, and (ii) cause
its officers and directors, counsel and independent public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to such Holders and such underwriters, to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Majority Holders, their Special
Counsel or any managing underwriters shall reasonably object within three (3)
business days after any such document is so furnished, and will not request
acceleration of such Registration Statement without prior notice to such
counsel. The sections of such Registration Statement covering information with
respect to the Holders, the Holders’ beneficial ownership of securities of the
Company or the Holders’ intended method of disposition of Registrable Securities
shall conform to the information provided to the Company by each of the Holders.

            (b)   Amendments. (i) Prepare and file with the Commission, in
accordance with the requirements and in the time periods set forth in the
Securities Act, such amendments, including post-effective amendments, to the
Registration Statement as may be necessary to keep the Registration Statement
continuously effective for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements as are required to be
filed hereunder in order to register for resale under the Securities Act all of
the Registrable Securities, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed, if required, pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act, (iii) respond as
promptly as possible to any comments received from the Commission with respect
to the Registration Statement or any amendment thereto and as promptly as
practicable, and as promptly as possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement, and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented. In the event the number of
shares available under a Registration Statement filed pursuant to this Agreement
is insufficient to cover 100% of the maximum number of Underlying Shares then
issuable, assuming that the payment of all future dividends on such shares then
outstanding were made in shares of Common Stock and assuming the maximum
adjustment to the Initial Conversion Price in Section 5(a)(i) of the Certificate
of Designation, without regard to any limitation on the Holder’s ability to
convert the Securities or exercise the Warrants, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover 100% of the maximum
number of Underlying Shares then issuable, assuming that the payment of all
future dividends on such shares then outstanding were made in shares of Common
Stock and assuming the maximum adjustment to the Initial Conversion Price in
Section 5(a)(i) of the Certificate of Designation, without regard to any
limitation on the Holder’s ability to convert the Securities or exercise the
Warrants, in each case as soon as practicable, but in any event within twenty
(20) Business Days

6



--------------------------------------------------------------------------------



after the necessity therefor arises, unless a majority of the Holders consent to
a longer period, which consent shall not be unreasonably withheld. The Company
shall use its reasonable efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof.

            (c)   Notifications. Notify the Holders of Registrable Securities to
be sold, their Special Counsel, and any managing underwriters, as promptly as
possible (and, in the case of (i)(A) below, not less than three (3) days prior
to such filing and, in the case of (i)(C) below, not later than the first
Business Day after effectiveness) following the day (i) (A) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed, (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement and (C) with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information, (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose, (iv) any of the representations
and warranties of the Company contained in any agreement (including any
Transaction Document, as defined in the Purchase Agreement) contemplated hereby
ceases to be true and correct in all material respects, (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (vi) of the occurrence of any event that makes any
statement made in the Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to the Registration Statement,
Prospectus or other documents so that, in the case of the Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (vii) the
beginning and end of a black-out period pursuant to Section 3(q).

            (d)   Suspensions. Use its reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

            (e)   Supplements and Post-Effective Amendments. (i) Upon the
occurrence of any event contemplated by Section 3(c)(vi), as promptly as
possible, prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that the Registration
Statement or the Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (ii) If requested by any

7



--------------------------------------------------------------------------------



managing underwriter or the Holders of a majority of the Registrable Securities
to be sold in connection with an Underwritten Offering (A) promptly incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the Company reasonably agrees should be included
therein and (B) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment; provided, however, that the Company shall not be
required to take any action pursuant to this Section 3(e)(ii) that would, in the
written opinion of counsel for the Company (addressed to the Holder’s Special
Counsel), violate applicable law.

            (f)   Copies of Prospectus. Promptly deliver to each Holder, their
Special Counsel, and any underwriters, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders and any underwriters in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

            (g)   Blue Sky. Prior to any public offering of Registrable
Securities, use its reasonable efforts to register or qualify or cooperate with
the selling Holders, any underwriters and their Special Counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder or underwriter requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or subject the
Company to any tax in any such jurisdiction where it is not then so subject.

            (h)   Certificates. Cooperate with the Holders and any managing
underwriters to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold pursuant to a Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law and the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such managing underwriters or Holders may request at least two
(2) Business Days prior to any sale of Registrable Securities.

            (i)   Copies of Registration Statement. Furnish to each Holder,
their Special Counsel, and any managing underwriters, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

8



--------------------------------------------------------------------------------



            (j)   Listing. Cause all Registrable Securities relating to such
Registration Statement to be listed or quoted on AMEX and any other National
Market, if any, on which the securities of the same class issued by the Company
are then listed, traded or quoted as and when required pursuant to the Purchase
Agreement subject to compliance with AMEX Rule 713(a).

            (k)   Underwriting Agreement. Enter into such agreements (including
an underwriting agreement in form, scope and substance as is customary in
Underwritten Offerings) and take all such other actions in connection therewith
(including those reasonably requested by any managing underwriters and the
Holders of a majority of the Registrable Securities being sold) in order to
expedite or facilitate the disposition of such Registrable Securities, and
whether or not an underwriting agreement is entered into, (i) make such
representations and warranties to such Holders and such underwriters as are
customarily made by issuers to underwriters in underwritten public offerings,
and confirm the same if and when requested, (ii) in the case of an Underwritten
Offering obtain and deliver copies thereof to the managing underwriters, if any,
or in the case of non-Underwritten Offerings, if reasonably requested by the
selling Holders, obtain and deliver copies thereof to such selling Holders, of
opinions of counsel to the Company and updates thereof addressed to each such
underwriter, in form, scope and substance reasonably satisfactory to any such
managing underwriters and Special Counsel to the selling Holders covering the
matters customarily covered in opinions requested in Underwritten Offerings and
such other matters as may be reasonably requested by such Special Counsel and
underwriters, (iii) immediately prior to the effectiveness of the Registration
Statement, and, in the case of an Underwritten Offering, at the time of delivery
of any Registrable Securities sold pursuant thereto, and, in the case of
non-Underwritten Offerings, at such time as the selling Holders may reasonably
request, obtain and deliver copies to the Holders and the managing underwriters,
if any, of “cold comfort” letters and updates thereof from the independent
public accountants of the Company (and, if required, any other independent
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data is, or is
required to be, included in the Registration Statement), addressed to each of
the underwriters, if any, in form and substance as are customary in connection
with Underwritten Offerings, (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures no less
favorable to the selling Holders, the underwriters, if any, and the Company than
those set forth in Section 5 (or such other provisions and procedures acceptable
to the managing underwriters, if any, and Holders of a majority of Registrable
Securities participating in such Underwritten Offering), and (v) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority of the Registrable Securities being sold, their Special Counsel and any
managing underwriters to evidence the continued validity of the representations
and warranties made pursuant to clause 3(1)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.

            (l)   Due Diligence. Make available for inspection by the selling
Holders, any representative of such Holders, any underwriter participating in
any disposition of Registrable Securities, and any attorney or accountant
retained by such selling Holders or underwriters, at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors, agents and employees of the
Company and its subsidiaries to supply all

9



--------------------------------------------------------------------------------



information in each case reasonably requested by any such Holder,
representative, underwriter, attorney or accountant in connection with the
Registration Statement; provided, however, that if any information is determined
in good faith by the Company (in writing) to be of a confidential nature at the
time of delivery of such information, then prior to delivery of such
information, the Company and the Holders shall enter into a confidentiality
agreement reasonably acceptable to the Company and the Holders providing that
such information shall be kept confidential, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities (provided, however, that the
Company shall be given notice of any such pending disclosure so that the Company
may seek a protective order), (ii) disclosure of such information, in the
opinion of counsel to such Person, is required by law, (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by such Person, or (iv) such information becomes
available to such Person from a source other than the Company and such source is
not bound by a confidentiality agreement with the Company.

            (m)   Earnings Statement. Comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its securityholders earning statements satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 not later than 45 days after the end of
any 3-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in a firm commitment or
reasonable efforts Underwritten Offering and (ii) if not sold to underwriters in
such an offering, commencing on the first day of the first fiscal quarter of the
Company after the effective date of the Registration Statement, which statement
shall conform to the requirements of Rule 158.

            (n)   Information. The Company may require each selling Holder to
furnish to the Company information regarding such Holder and the distribution of
such Registrable Securities as is required by law to be disclosed in the
Registration Statement, and the Company may exclude from such registration the
Registrable Securities of any such Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.

            The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction or is otherwise required by law,
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning a Holder is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to such Holder prior to
making such disclosure, and allow the Holder, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

10



--------------------------------------------------------------------------------



            If the Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Company, then such Holder shall
have the right to require (if such reference to such Holder by name or otherwise
is not required by the Securities Act or any similar federal statute then in
force) the deletion of the reference to such Holder in any amendment or
supplement to the Registration Statement filed or prepared subsequent to the
time that such reference ceases to be required.

            Each Holder agrees by its acquisition of such Registrable Securities
that, upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v),
3(c)(vi), or 3(c)(vii), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(i), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.

            (o)   Responses to the Commission. The Company agrees to respond
fully and completely to any and all comments on a Registration Statement
received from the Commission staff as promptly as possible after the receipt of
such comments, regardless of whether such comments are in oral or written form.

            (p)   Confirmation of Effectiveness. Within two (2) Business Days
after a Registration Statement which covers applicable Registrable Securities is
ordered effective by the Commission, the Company shall deliver, and shall cause
legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Holders whose Registrable Securities
are included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the Commission in the form attached
hereto as Exhibit B.

            (q)   Black-out Periods. Subject to the last sentence of this
Section 3(q), the Company may by written notice require that the Holders
immediately cease sales of Registrable Securities (for a period not to exceed
twenty (20) consecutive days in any one instance and for a period not to exceed
forty (40) calendar days in any twelve-month period) pursuant to a Registration
Statement at any time that (i) the Company becomes engaged in a business
activity or negotiation which is not disclosed in that Registration Statement
which the Company reasonably believes must be disclosed therein under applicable
law and which the Company desires to keep confidential for business purposes,
(ii) the Company determines that a particular disclosure so determined to be
required to be disclosed therein would be premature or would adversely affect
the Company or its business or prospects or (iii) the Registration Statement can
no longer be used under the existing rules and regulations promulgated under the
Securities Act (each of (i), (ii) or (iii), a “Material Condition”). The Company
shall not be required to disclose to the Holders which of the reasons specified
in (i), (ii) or (iii) above is the basis for requiring a suspension of sales due
to the occurrence of a Material Condition. The Company will use its commercially
reasonable reasonable efforts to ensure that the use of the Registration
Statement may be resumed as soon as it is practicable. The Company may not
suspend sales of Registrable

11



--------------------------------------------------------------------------------



Securities under a Registration Statement pursuant to this Section 3(q) more
than two times during any twelve-month period.

            4.    Registration Expenses

                   All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not pursuant to an Underwritten Offering and whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses with respect to filings required to be made with AMEX and each
other securities exchange or market on which Registrable Securities are required
hereunder to be listed or quoted), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is requested by the
managing underwriters, if any, or by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) reasonable fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement; provided, however that such fees and expenses
shall not include any underwriting discounts and selling commissions applicable
to any sale). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange, system or market as required hereunder.

            5.    Indemnification

            (a)   Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the directors, officers, agents and employees of such Holder, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents and employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against any and all joint or several
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees) and expenses pertaining to
any Proceeding (collectively “Losses”), as incurred, arising out of or relating
to (i) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary Prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or amendment or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent that such untrue statements or omissions are based solely upon and in
conformity with information regarding such Holder furnished in writing to the
Company by such

12



--------------------------------------------------------------------------------



Holder expressly for inclusion in the Registration Statement, such Prospectus,
or any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or to the extent that such information relates to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus, or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus (provided that the Company amended any disclosure with respect to the
method of distribution upon written notice from the Holders that such section of
the Prospectus should be revised in any way) or (ii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of Registrable Securities.
The Company shall not, however, be liable to any Holder for any Losses with
respect to any untrue or alleged untrue statement of material fact or omission
or alleged omission of material fact in connection with delivery by the Holder
of the Prospectus as required by the Securities Act if such statement or
omission was made in a preliminary Prospectus and the untrue or alleged untrue
statement of material fact or omission or alleged omission of material fact
contained in such preliminary Prospectus was corrected in the final Prospectus
(or any amendment or supplement thereto) and such Holder received a copy of the
final Prospectus (or any amendment or supplement thereto) at or prior to the
confirmation of the sale of the Registrable Securities in compliance with
Section 3(f) of this Agreement. The Company shall notify the Holders promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.

            (b)   Indemnification by Holders. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or relating to any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or amendment or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent that such untrue statement or omission is contained in
any information so furnished in writing by such Holder to the Company
specifically for inclusion in the Registration Statement, such Prospectus, or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or to the extent that such information relates to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
prospectus (provided that the Company amended any disclosure with respect to the
method of distribution upon written notice from the Holders that such section of
the Prospectus should be revised in any way); provided, however, that the
indemnity agreement contained in this Section 5(b) shall not apply to amounts
paid in settlement of any Losses if such settlement is effected without the
prior written consent of such Holder, which consent shall not be unreasonably
withheld. No Holder shall be liable to the Company for any

13



--------------------------------------------------------------------------------



Losses with respect to any untrue or alleged untrue statement of material fact
or omission or alleged omission of material fact in connection with delivery by
such Holder of the Prospectus as required by the Securities Act, provided that
if such statement or omission was made in a preliminary Prospectus and the
untrue or alleged untrue statement of material fact or omission or alleged
omission of material fact contained in such preliminary Prospectus was corrected
in the final Prospectus (or any amendment or supplement thereto) and such Holder
received a copy of the final Prospectus (or any amendment or supplement thereto)
at or prior to the confirmation of the sale of the Registrable Securities in
compliance with Section 3(f) of this Agreement, then the such Holder shall be
liable for such Losses. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

            (c)   Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party promptly shall notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, however, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

            An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Indemnified Parties unless: (i) the Indemnifying Party has agreed in writing
to pay such fees and expenses; (ii) the Indemnifying Party shall have failed
promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the reasonable
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

            All reasonable fees and expenses of the Indemnified Party (including
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such

14



--------------------------------------------------------------------------------



Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten (10) Business Days of written notice
thereof to the Indemnifying Party, which notice shall be delivered no more
frequently than on a monthly basis (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

            (d)   Contribution. If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party because of a failure
or refusal of a court of competent jurisdiction to enforce such indemnification
in accordance with its terms (by reason of public policy or otherwise), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms. In no event shall any selling Holder be required to
contribute an amount under this Section 5(d) in excess of the net proceeds
received by such Holder upon sale of the Registrable Securities pursuant to the
Registration Statement giving rise to such contribution obligation.

            The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

            The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

            6.    Miscellaneous

            (a)   Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law or in equity, including recovery of damages,
the Holders will be entitled to seek an injunction or injunctions to prevent
breaches by the Company of the provisions of this

15



--------------------------------------------------------------------------------



Agreement and to seek to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter.

            (b)   No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
Except as disclosed in Schedule 2.1(c) of the Purchase Agreement, neither the
Company nor any of its subsidiaries has previously entered into any agreement
granting any registration rights with respect to any of its securities to any
Person. Without limiting the generality of the foregoing, without the written
consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company under the Securities Act
unless the rights so granted are subordinated in all respects to the rights in
full of the Holders set forth in Section 2 herein, and are not otherwise in
conflict or inconsistent with the provisions of this Agreement that are
currently in effect. This Agreement, together with the Purchase Agreement,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters.

            (c)   No Piggyback on Registrations. Neither the Company nor any of
its securityholders (other than the Holders in such capacity pursuant hereto)
may include securities of the Company in the Registration Statement and the
Company shall not after the date hereof enter into any agreement providing such
right to any of its securityholders.

            (d)   [Intentionally Omitted]

            (e)   Amendments and Waivers. The provisions of this Agreement,
including the provisions of this section, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Majority Holders; provided, however, that for the purposes of this
sentence, Registrable Securities that are owned, directly or indirectly, by the
Company, or an Affiliate of the Company are not deemed outstanding.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
Holder and that does not directly or indirectly affect the rights of any other
Holders may be given by the Holder to which such waiver or consent relates. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each Holder, each future Holder, and the Company. Upon effectiveness of
each such amendment or waiver, the Company shall promptly give written notice
thereof to the Holders who have not previously consented thereto in writing.

            (f)   Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement shall be in writing and shall be deemed to have been delivered
(a) upon receipt, when delivered personally; (b) upon receipt, when sent by
facsimile, provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party (if received by
5:30 p.m. EST where such notice

16



--------------------------------------------------------------------------------



is received) or the first business day following such delivery (if received on
or after 5:30 p.m. EST where such notice is received); or (c) two business days
after deposit with a nationally recognized overnight courier, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:



  If to the Company:



  Antex Biologics Inc.
300 Professional Drive
Gaithersburg, Maryland 20879
Telephone: (301) 590-0129
Facsimile: (301) 590-1252
Attention: V.M. Esposito, Chairman and CEO



  With a copy to:



  Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Telephone: (202) 662-6000
Facsimile: (202) 662-6291
Attention: D. Michael Lefever, Esq.



  If to the Transfer Agent:



  American Stock Transfer and Trust Company
40 Wall Street
New York, New York 10005
Telephone: (718) 921-8293
Facsimile: (718) 921-8334
Attention: Isaac Freilich



  If to Xmark Fund, Ltd. or Xmark Fund, L.P. to:



  Brown Simpson Asset Management, LLC
152 West 57th Street, 21st Floor
New York, New York 10029
Telephone: (212) 247-8200
Facsimile: (212) 247-1329
Attention: Peter Greene



  With a copy, in the case of Notice to Xmark Fund, Ltd. or Xmark Fund, L.P.,
to:



  Akin, Gump, Strauss, Hauer & Feld, L.L.P.
590 Madison Avenue
New York, New York 10022
Telephone: (212) 872-1000

17



--------------------------------------------------------------------------------





  Facsimile: (212) 872-1002
Attention: James Kaye



  If to S.A.C. Capital Associates, LLC to:



  S.A.C. Capital Advisors, LLC
777 Long Ridge Road
Stamford, Connecticut 06902
Telephone: (203) 614-2000
Facsimile: (203) 614-2393
Attention: Peter Nussbaum



  If to SDS Merchant Fund, LP to:



  One Sound Drive, Second Floor
Greenwich, Connecticut 06830
Telephone: (203) 629-8400
Facsimile: (203) 629-0345
Attention: Steve Derby



  If to OTATO, L.P. to:



  OTA Limited Partnership
1 Manhattanville Road
Purchase, New York 10577
Telephone: (914) 694-5857
Facsimile: (914) 694-6342
Attention: Vinny DiGeso

      Each party shall provide written notice to the other party of any change
in address or facsimile number in accordance with the provisions hereof.

            (g)   Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
the Majority Holders. Each Holder may assign its rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement. In addition, the
rights of each Holder hereunder, including the right to have the Company
register for resale Registrable Securities in accordance with the terms of this
Agreement, shall be automatically assignable by each Holder if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (A) the name and
address of such transferee or assignee, and (B) the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice

18



--------------------------------------------------------------------------------



contemplated by clause (ii) of this Section, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions of this
Agreement, and (v) such transfer or assignment shall be made in accordance with
all applicable federal and state securities laws and with the applicable
requirements of the Purchase Agreement. The rights to assignment, and the
corresponding obligations, shall apply to the Holders (and to subsequent)
successors and assigns.

            (h)   Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

            (i)   Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the nonexclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN.

            (j)   Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

            (k)   Severability. In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

            (l)   Titles/Headings. The titles and headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

19



--------------------------------------------------------------------------------



            (m)   Shares Held by The Company and its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates (other than any Holder or transferees or successors or assigns
thereof if such Holder is deemed to be an Affiliate solely by reason of its
holdings of such Registrable Securities) shall not be included in the
denominator in determining whether such consent or approval was given by the
Holders of such required percentage.

            (n)   Revision of SEC Position on Warrants. In the event the Company
determines in good faith that it may be practicable, legal and in the interests
of the Company and the Holders to register the exercise of the Warrants so that
the Warrant Shares may be freely resold without maintaining an effective
registration statement under the Securities Act for resales, the Company and the
Holders agree to cooperate in good faith to effect such amendments to this
Agreement as may be appropriate to provide that the Company may fulfill its
obligations hereunder with respect to the Warrants and the Warrant Shares by
maintaining an effective registration statement under the Securities Act
covering the exercise of the Warrants rather than the resale of the Warrant
Shares.

[Signature Page Follows]

20



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Registration
Rights Agreement to be duly executed by their respective authorized persons as
of the date first indicated above.

Company:

ANTEX BIOLOGICS INC.


By: _______________________
      V. M. Esposito
      Chairman and Chief Executive Officer

Purchasers:

XMARK FUND, LTD.

By: Brown Simpson Asset Management, LLC, its Investment Manager

By: _______________________
      Name:
      Title:

XMARK FUND, L.P.

By: Brown Simpson Capital, LLC, its General Partner


By: _______________________
      Name:
      Title:

S.A.C. CAPITAL ASSOCIATES, LLC


By: _______________________
      Name:
      Title:

SDS MERCHANT FUND, LP


By: _______________________
      Name:
      Title:

21



--------------------------------------------------------------------------------



OTATO, L.P.


By: _______________________
      Name:
      Title:

22



--------------------------------------------------------------------------------



SCHEDULE I

Company

Antex Biologics Inc.
300 Professional Drive
Gaithersburg, Maryland 20879
Attn: V.M. Esposito, Chairman and CEO
Fax: (301) 590-1252

Holders:

Xmark Fund, L.P.
152 West 57th Street, 21st Floor
New York, New York 10019
Attn: Peter Greene
Fax: (212) 247-1329

Xmark Fund, Ltd.
152 West 57th Street, 21st Floor
New York, New York 10019
Attn: Peter Greene
Fax: (212) 247-1329

S.A.C. Capital Associates, LLC
c/o S.A.C. Capital Advisors, LLC
777 Long Ridge Road
Stamford, Connecticut 06902
Attention: Peter Nussbaum
Fax: (203) 614-2393

SDS Merchant Fund, LP
One Sound Drive, Second Floor
Greenwich, Connecticut 06830
Attention: Steve Derby
Fax: (203) 629-0345

OTATO, L.P.
c/o OTA Limited Partnership
1 Manhattanville Road
Purchase, New York 10577
Attention: Vinny DiGeso
Fax: (914) 694-6342



--------------------------------------------------------------------------------



EXHIBIT A

PLAN OF DISTRIBUTION

            Our company is registering the shares of common stock on behalf of
the selling stockholders. All costs, expenses and fees in connection with the
registration of the shares offered by this prospectus will be borne by our
company, other than brokerage commissions and similar selling expenses, if any,
attributable to the sale of shares which will be borne by the selling
stockholders. Sales of shares may be effected by selling stockholders from time
to time in one or more types of transactions (which may include block
transactions) on the American Stock Exchange, in the over-the-counter market, in
negotiated transactions, through put or call options transactions relating to
the shares, through short sales of shares, or a combination of such methods of
sale, at market prices prevailing at the time of sale, or at negotiated prices.
Such transactions may or may not involve brokers or dealers. The selling
stockholders have advised our company that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their securities, nor is there an
underwriter or coordinated broker acting in connection with the proposed sale of
shares by the selling stockholders.

            The selling stockholders may enter into hedging transactions with
broker-dealers or other financial institutions. In connection with such
transactions, broker-dealers or other financial institutions may engage in short
sales of the shares or of securities convertible into or exchangeable for the
shares in the course of hedging positions they assume with selling stockholders.
The selling stockholders may also enter into options or other transactions with
broker-dealers or other financial institutions which require the delivery to
such broker-dealers or other financial institutions of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as amended or supplemented to reflect such
transaction).

            The selling stockholders may make these transactions by selling
shares directly to purchasers or to or through broker-dealers, which may act as
agents or principals. Such broker-dealers may receive compensation in the form
of discounts, concessions or commissions from selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal, or both (which compensation as to a particular
broker-dealer might be in excess of customary commissions).

            The selling stockholders and any broker-dealers that act in
connection with the sale of shares may be “underwriters” within the meaning of
Section 2(11) of the Securities Act, and any commissions received by such
broker-dealers or any profit on the resale of the shares sold by them while
acting as principals might be deemed to be underwriting discounts or commissions
under the Securities Act. The selling stockholders may agree to indemnify any
agent, dealer or broker-dealer that participates in transactions involving sales
of the shares against certain liabilities, including liabilities arising under
the Securities Act.

24



--------------------------------------------------------------------------------



            Because selling stockholders may be “underwriters” within the
meaning of Section 2(11) of the Securities Act, the selling stockholders may be
subject to the prospectus delivery requirements of the Securities Act. Our
company has informed the selling stockholders that the anti-manipulative
provisions of Regulation M promulgated under the Exchange Act may apply to their
sales in the market.

            Selling stockholders also may resell all or a portion of the shares
in open market transactions in reliance upon Rule 144 under the Securities Act,
provided they meet the criteria and conform to the requirements of Rule 144.

            Upon our company being notified by a selling stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing:



  •   the name of each such selling stockholder and of the participating
broker-dealer(s);     •   the number of shares involved;     •   the initial
price at which such shares were sold;     •   the commissions paid or discounts
or concessions allowed to such broker-dealer(s), where applicable;     •   that
such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus; and     •  
other facts material to the transactions.

In addition, upon our company being notified by a selling stockholder that a
donee or pledgee intends to sell more than [500] shares, a supplement to this
prospectus will be filed.

25



--------------------------------------------------------------------------------



EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

American Stock Transfer and Trust Company
40 Wall Street
New York, New York 10005
Attn.: Isaac Freilich

            Re:    Antex Biologics Inc.

Ladies and Gentlemen:

      We are counsel to Antex Biologics Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”) entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders its Series B Convertible
Preferred Stock (the “Securities”) convertible into shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), and Class E
warrants (the “Class E Warrants”) and Class F warrants (the “Class F
Warrants”)(the Class E Warrants and the Class F Warrants, together the
“Warrants”) to acquire shares of Common Stock. Pursuant to the Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register for resale the Registrable
Securities (as defined in the Registration Rights Agreement), consisting of the
shares of Common Stock to be issued upon the conversion of the Securities and
the exercise of the Warrants, under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on _______________, 2001, the Company filed a Registration
Statement on Form [S-3/S-1] (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

      In connection with the foregoing, we advise you that a member of the SEC’s
staff has advised us by telephone that the SEC has entered an order declaring
the Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.



  Very truly yours,
[ISSUER’S COUNSEL]

cc: [LIST NAMES OF HOLDERS]

26